DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  In claim 12, line 1, the word “bed” is misspelled as “be”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Candussi et al. (French Patent Publication 2985456A1).
	Re claim 1, Candussi et al. discloses a vehicle comprising a vehicle body including a truck bed (24) at least partially defining a cargo area; a vehicle interior with front passenger seating (22) and rear passenger seating (34); and a modular, multi-component hard top assembly 
	Re claim 2, the hard top assembly comprises: a plurality of removable roof panels (40, 42, 48, 44, 46, 50) selectively coupleable to the vehicle body to create a substantially contiguous roof over the vehicle interior, wherein each removable roof panel of the plurality of removable roof panels is separately removable from the vehicle body to provide an open air configuration at that specific location of the hard top assembly while enabling a user to detach, remove, and transport a smaller portion of the hard top assembly without assistance or specialized equipment.
	Re claim 3, the multi-component hard top assembly further comprises a pair of removable C-pillars (44, 46) each separately removable from the vehicle body to provide further open air configuration while enabling the user to detach, remove, and transport the C-pillars of the hard top assembly without assistance or specialized equipment.
	Re claim 4, the multi-component hard top assembly further includes a removable rear window assembly (52) selectively detachable from the vehicle body to provide an open air configuration at the rear passenger seating while enabling the user to detach, remove, and transport the removable rear window assembly of the hard top assembly without assistance or specialized equipment.
	Re claim 8, the plurality of removable roof panels includes a rear removable roof panel (48) configured to removably and interchangeably couple to (i) the vehicle body in a location 
	Re claim 10, the plurality of removable roof panels includes a removable front passenger roof panel (42) and a removable rear passenger roof panel (48).


Allowable Subject Matter
Claims 5-7, 9, and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle roof or tonneau cover structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
November 6, 2021